Title: From George Washington to the Citizens of Portsmouth, 2 November 1789
From: Washington, George
To: Citizens of Portsmouth


          
            Gentlemen,
            [2 November 1789]
          
          I am sensibly impressed with your friendly welcome to the Metropolis of New Hampshire, and have a grateful heart for your kind and flattering congratulations on my election to the Presidency of these United States.
          I fear the fond partiality of my countrymen has too highly appreciated my past exertions, and formed too sanguine anticipations of my future services—If the former have been successful, much of the success should be ascribed to those who laboured with me in the common cause—and the glory of the event, should be given to the great Disposer of events.
          If an unremitting attention to the duties of my office, and the zeal of an honest heart can promote the public-good, my fellow-citizens may be assured that these will not be wanting in my present station.
          I can claim no particular merit, Gentlemen, for the preservation of your town from the devastation of the enemy. I am happy if by any event of the war your property has been preserved from that destruction, which fell but too heavily on your neighbours—and I sincerely condole with you for the loss which you sustained in navigation and commerce: But I trust that

industry and oeconomy, those fruitful and never failing sources of private and public opulence, will, under our present system of government, restore you to your former flourishing state.
          The interest which you take in my personal happiness, and the kind felicitations which you have expressed on the recovery of my health, are peculiarly grateful to me; and I earnestly pray that the great Ruler of the Universe may smile upon your honest exertions here, and reward your welldoings with future happiness.
          
            G. Washington
          
        